On motion. Verdicts for plaintiffs. Cases tried together although they involved entirely distinct issues. Both were suits brought to recover compensation for material furnished defendant for use in road building.
Thorndike’s claim was based on a quantum meruit. The issue was the determination of a fair price or market price for the material furnished by him. There was no dispute as to the quantity. Defendant is dissatisfied with the price which the jury decided upon, after hearing considerable evidence on the point. We can not say that the verdict is manifestly wrong.
Oberton’s claim rested on an alleged promise on the part of defendant, after receiving the material furnished, to pay the sum of one hundred and fifty dollars in full satisfaction of the balance of plaintiff’s account. He testified to the agreement. Defendant denied it. The jury believed plaintiff. There was nothing inherently improbable in his statement. The verdict must stand. Motion overruled in both cases.